DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election without traverse of claims 2-11 in the reply filed on 07/13/2021 is acknowledged.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 2, 7, 8, 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 of U.S. Patent No. 9997457. Although the claims at issue are not identical, they are not patentably distinct from each other.

	Regarding Claim 2, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 

comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening.


Regarding Claim 7, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening;

Regarding Claim 8, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening.

Regarding Claim 10, Claim 10, 12 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 

fills the opening from the plug to a top of the opening; comprising an additional 
dielectric layer formed directly on top of the adhesion layer and the fill 
material, the additional dielectric layer comprising manganese;  wherein the 
fill material also includes manganese  .



Claims 3, 5, 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10, 12 of U.S. Patent No. 9997457, in view of Baker-O’Neal (US PGPUB DOCUMENT 2009/0206484, hereinafter Baker-O’Neal).   

	Regarding Claim 3, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 


Claim 10 of US Patent No. 9997457 does not recite wherein the cobalt plug comprises at least 50% cobalt.

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of US Patent 9997457 in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]


Regarding Claim 5, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 

the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening.

Claim 10 of US Patent No. 9997457 does not recite wherein the cobalt plug comprises at least 90% cobalt..

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of US Patent 9997457 in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]

The combination of US Patent 9997457  and Baker-O’Neal do not disclose wherein the cobalt plug(434)[0092] comprises at least 90% cobalt

Although the combination of US Patent 9997457  and Baker-O’Neal do not disclose wherein the cobalt plug(434)[0092] comprises at least 90% cobalt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the cobalt plug(434)[0092] comprises at least 90% cobalt as the result effective variable meet the claims as varied through routine experimentation in 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)


Regarding Claim 11, Claim 10, 12 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 

fills the opening from the plug to a top of the opening; comprising an additional 
dielectric layer formed directly on top of the adhesion layer and the fill 
material, the additional dielectric layer comprising manganese;  wherein the 
fill material also includes manganese  .


Claim 10,12 of US Patent No. 9997457 does not recite wherein the cobalt plug comprises at least 50% cobalt

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of US Patent 9997457 in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]




Claims 4, 6, 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10 of U.S. Patent No. 9997457 in view of Baker-O’Neal and Emesh (US PGPUB DOCUMENT 2014/0287577, hereinafter Emesh).   



Regarding Claim 4, Claim 10  of US Patent No. 9997457 (Jewewski) and Baker-Oneill  teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening;

US Patent No. 9997457 (Jewewski) and Baker-Oneill  do not recite wherein the cobalt plug further comprises one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru



It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Emesh to the teachings of US Patent 9997457 in order to prevent voids, which can reduce the performance of the semiconductor circuit and also reduce the reliability of the metal interconnect [0019, Emesh]


Regarding Claim 6, Claim 10 of US Patent No. 9997457 (Jewewski) and Baker-O’Neill teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 
manganese, on (b)(i) the conductive region and a bottom of the opening, and 
(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening;


US Patent No. 9997457 (Jewewski) and Baker-Oneill  do not recite wherein the cobalt plug further comprises one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru.

Emesh discloses the integrated circuit structure wherein the cobalt plug (434)[0092] further comprises one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru(copper cobalt)[0006,0096]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Emesh to the teachings of US Patent 9997457 in order to prevent voids, which can reduce the performance of the semiconductor circuit and also reduce the reliability of the metal interconnect [0019, Emesh]

Regarding Claim 9, Claim 10 of US Patent No. 9997457 (Jewewski) teaches a metal interconnect structure, comprising: a dielectric layer on a 
substrate;  an opening included in the dielectric layer, wherein the opening: 
(a)(i) has sidewalls, (a)(ii) extends from a top of the dielectric layer to a 
bottom of the dielectric layer, and (a)(iii), exposes a conductive region in at 
least one of the substrate and an additional interconnect structure, a plug, 
comprising cobalt, included in the opening;  an adhesion layer, comprising 

(b)(ii) the sidewalls;  and a fill material comprising cobalt that is on the 
plug, within the opening, and directly contacting the adhesion layer;  wherein 
the fill material is composed of at least 90 atomic % cobalt, and substantially 
fills the opening from the plug to a top of the opening.

Claim 10 of US Patent No. 9997457 does not recite wherein the cobalt fill material comprises 95+% cobalt with the remainder comprising one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru.

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt fill material(50/40)  comprises 50% cobalt  (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of US Patent 9997457 in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]




  and Baker-O’Neal do not disclose wherein the cobalt fill material comprises 95+% cobalt with the remainder comprising one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru.


Emesh discloses the integrated circuit structure wherein the cobalt fill remainder comprising one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru (copper cobalt)[0006,0096]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Emesh to the teachings of US Patent 9997457 in order to prevent voids, which can reduce the performance of the semiconductor circuit and also reduce the reliability of the metal interconnect [0019, Emesh]

The combination of US Patent 9997457  and Baker-O’Neal and Emesh do not disclose wherein the cobalt fill material comprises 95+% cobalt

Although the combination of US Patent 9997457  and Baker-O’Neal and Emesh do not disclose wherein the cobalt fill material comprises 95+% cobalt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the cobalt fill material comprises 95+% cobalt as the result effective variable meet the claims as varied through routine experimentation in order to optimize 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 2, 7, 8, 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Emesh (US PGPUB DOCUMENT 2014/0287577, hereinafter Emesh).


Re claim 2 Emesh discloses in modified Fig 11G, see figure in office action, an integrated circuit structure, comprising:
a dielectric layer(507/506)[0093];
an opening(see ‘opening’ in modified Fig 11G) in the dielectric layer(507/506)[0093], the opening(see ‘opening’ in modified Fig 11G) having an upper portion and a lower portion;
a cobalt plug(434)[0092] in the lower portion of the opening(see ‘opening’ in modified Fig 11G);
a manganese-based adhesion layer(510)[0050,0094] on sidewalls of the upper portion of the opening(see ‘opening’ in modified Fig 11G) and on the cobalt plug(434)[0092]; and
a cobalt fill material(copper cobalt)[0006,0096] in the upper portion(513/534)[0094,0095,0099] of the opening(see ‘opening’ in modified Fig 11G) and on the manganese-based adhesion layer(510)[0050,0094].


    PNG
    media_image1.png
    449
    631
    media_image1.png
    Greyscale



Re claim 7 Emesh discloses the integrated circuit structure of claim 2, wherein the manganese-based adhesion layer(510)[0050,0094] comprises a material selected from the group consisting of Mn, MnN, MnSixNy, and MnSixOy (MnN)[0050].

Re claim 8 Emesh discloses the integrated circuit structure of claim 2, wherein the cobalt fill material(copper cobalt)[0006,0096] consists essentially of cobalt (since cobalt is a required or key component in the cobalt fill material, this may be interpreted as the cobalt fill material consists essentially of cobalt).

Re claim 10 Emesh discloses the integrated circuit structure of claim 2, wherein the cobalt fill material(copper cobalt)[0006,0096] comprises a material different than the cobalt plug(434)[0092] (the cobalt fill comprises copper cobalt and the cobalt plug .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 9, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Emesh (US PGPUB DOCUMENT 2014/0287577, hereinafter Emesh) in view of Baker-O’Neal (US PGPUB DOCUMENT 2009/0206484, hereinafter Baker-O’Neal).


Re claim 3 Emesh discloses the integrated circuit structure of claim 2, 

Emesh does not disclose wherein the cobalt plug(434)[0092] comprises at least 50% cobalt.

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].



Re claim 4 Emesh and Baker-O’Neal discloses the integrated circuit structure of claim 3, wherein the cobalt plug(434)[0092] further comprises one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru (copper cobalt)[0006,0096].


Re claim 5 Emesh discloses the integrated circuit structure of claim 2, 

Emesh does not disclose wherein the cobalt plug(434)[0092] comprises at least 90% cobalt.

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of Emesh in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]



Although the combination of Emesh and Baker-O’Neal do not disclose wherein the cobalt plug(434)[0092] comprises at least 90% cobalt, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to disclose  wherein the cobalt plug(434)[0092] comprises at least 90% cobalt as the result effective variable meet the claims as varied through routine experimentation in order to optimize the functionality of the device and when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art to in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]. See MPEP 2144.05. 
Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)

Re claim 6 Emesh and Baker-O’Neal discloses the integrated circuit structure of claim 5, wherein the cobalt plug(434)[0092] further comprises one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru(copper cobalt)[0006,0096].



Re claim 9 Emesh discloses the integrated circuit structure of claim 2, wherein the cobalt fill material(copper cobalt)[0006,0096 of Emesh] comprises cobalt with the remainder comprising one or more of Al, Ni, Cu, Ag, Au, Mn, Ti, V, Cr, Fe, Ta, W or Ru (copper)[0006,0096 of Emesh].

Emesh does not disclose wherein the cobalt fill material(copper cobalt)[0006,0096 of Emesh] comprises 95+% cobalt

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt fill material (50/40)  comprises 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of Emesh in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]

Emesh and Baker-O’Neal do not disclose wherein the cobalt fill material(copper cobalt)[0006,0096 of Emesh] comprises 95+% cobalt


Further, the specification contains no disclosure of either the critical nature of the claimed invention or any unexpected results arising therefrom. The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims.  In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990)



Re claim 11 Emesh discloses the integrated circuit structure of claim 2, wherein the cobalt fill material(copper cobalt)[0006,0096] consists essentially of cobalt (since cobalt is a required or key component in the cobalt fill material, this may be interpreted as the 

Emesh does not disclose the cobalt plug(434)[0092] comprises at least 50% cobalt,

Baker-O’Neal discloses in Fig 8 an integrated circuit structure, comprising: wherein the cobalt plug(50/40) comprises at least 50% cobalt (50 atomic percent)[0048, 0095].

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Baker-O’Neal to the teachings of Emesh in order to prevent problems such as electromigration and stress voiding [0002, Baker-O’Neal]



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D REDDINGTON whose telephone number is (571)272-9242.  The examiner can normally be reached on Monday-Friday 10am-6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICIA D REDDINGTON/Primary Examiner, Art Unit 2819